                                         Case 3:16-cv-00751-WHO Document 152 Filed 09/15/21 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     COLIN R. BRICKMAN,                                Case No. 16-cv-00751-WHO
                                                        Plaintiff,
                                   8
                                                                                           ORDER DENYING MOTION FOR
                                                 v.                                        LEAVE TO AMEND
                                   9

                                  10     FACEBOOK, INC.,                                   Re: Dkt. Nos. 133, 148
                                                        Defendant.
                                  11

                                  12          This class action case – alleging that Facebook violated the Telephone Consumer
Northern District of California
 United States District Court




                                  13   Protection Act of 1991 (TCPA) by using an “automatic telephone dialing system” (ATDS) to

                                  14   transmit unauthorized text messages containing birthday announcements to consumers’ cell

                                  15   phones – was stayed pending the United States Supreme Court’s opinion in Facebook, Inc. v.

                                  16   Duguid, 141 S. Ct. 1163, 1164 (2021). In Duguid, the Court held that “[t]o qualify as an

                                  17   “automatic telephone dialing system,” a device must have the capacity either to store a telephone

                                  18   number using a random or sequential generator or to produce a telephone number using a random

                                  19   or sequential number generator.” Id. at 1167. I now consider whether plaintiff Colin Brickman

                                  20   pleads a plausible claim following Duguid in his proposed Second Amended Complaint and

                                  21   conclude that he has not.

                                  22          The Court in Duguid had “granted certiorari to resolve a conflict among the Courts of

                                  23   Appeals regarding whether an autodialer must have the capacity to generate random or sequential

                                  24   phone numbers.” Id. at 1168. Its holding expressly rejected the Ninth Circuit’s definition – that

                                  25   an ATDS need not “be able to use a random or sequential generator to store numbers; it need only

                                  26   have the capacity to ‘store numbers to be called’ and ‘to dial such numbers automatically’” – and

                                  27   instead sided with the courts of appeal that concluded systems that “target phone numbers that

                                  28   were obtained in a non-random way (specifically, from consumers who provided them)” were not
                                           Case 3:16-cv-00751-WHO Document 152 Filed 09/15/21 Page 2 of 8




                                   1   covered ATDS. See Hufnus v. DoNotPay, Inc., 20-CV-08701-VC, 2021 WL 2585488, at *1 (N.D.

                                   2   Cal. June 24, 2021) (discussing Gadelhak v. AT&T Services, Inc., 950 F.3d 458, 460 (7th Cir.

                                   3   2020) (holding that a system that “exclusively dials numbers stored in a customer database” does

                                   4   not qualify as an autodialer) and Glasser v. Hilton Grand Vacations Co., LLC, 948 F.3d 1301,

                                   5   1306 (11th Cir. 2020) (adopting a definition of autodialer that excludes equipment that “target[s] a

                                   6   list of debtors” or “target[s] individuals likely to be interested in buying vacation properties”)). In

                                   7   rejecting Duguid’s argument that “using a random or sequential number generator” modified only

                                   8   “produce” and not also “store” in the TCPA’s definition of an ATDS, the Court explained that

                                   9   Congress could have included “both functions in the autodialer definition so as to clarify the

                                  10   domain of prohibited devices” so, for “instance, an autodialer might use a random number

                                  11   generator to determine the order in which to pick phone numbers from a preproduced list [and]

                                  12   then “store those numbers to be dialed at a later time” or “even if the storing and producing
Northern District of California
 United States District Court




                                  13   functions often merge, Congress may have ‘employed a belt and suspenders approach’ in writing

                                  14   the statute.” Id. at 1172 n.7.

                                  15          After Duguid was decided, I set a briefing schedule requiring Brickman to file a motion for

                                  16   leave to amend and a proposed Second Amended Complaint demonstrating that he could plead his

                                  17   TCPA claim and plausibly allege that Facebook used an ATDS and allowing Facebook to show

                                  18   why leave should be denied because any proposed amendment would be futile under Duguid.

                                  19   Dkt. No. 132. Brickman argues that he has done so by alleging that Facebook first identifies the

                                  20   telephone numbers of a Facebook user’s friends (that he concedes were provided by users like

                                  21   himself, although he contends that he and the purported class members did not consent to

                                  22   receiving texts from Facebook on those numbers) and then uses the required “random or

                                  23   sequential number generator” to “store” those numbers in a sequential or random order – thus

                                  24   meeting the Duguid definition of an ATDS as explained in footnote 7. See Proposed SAC ¶¶ 67-

                                  25   85;1 Reply at 1. The system later fills in the content of the message and then sends by massive

                                  26
                                  27
                                       1
                                        Proposed SAC ¶ 69 (“Facebook programmed its mobile messaging application (i.e. computer
                                       software or an algorithm that operates as an autodialer) to first identify a Facebook user’s
                                  28   birthday as the trigger to create and send the form Birthday Announcement Texts to that
                                       Facebook user’s friends”); ¶ 70 (“Facebook mobile messaging application creates the Birthday
                                                                                          2
                                           Case 3:16-cv-00751-WHO Document 152 Filed 09/15/21 Page 3 of 8




                                   1   “blast” thousands of messages in bulk in the sequential or random order determined by the number

                                   2   generator. Proposed SAC ¶¶ 73, 77.2

                                   3          Brickman’s proposed SAC, even considering the supporting Snyder Declaration, is

                                   4   insufficient to plausibly allege use of an ATDS post-Duguid. I agree with the numerous district

                                   5   court opinions – including two from this District – that have dismissed cases following Duguid for

                                   6   failure to plausibly allege use of an ATDS where the number called by the defendant – here

                                   7   Brickman’s cell phone – was not itself created by the random or sequential number generator.

                                   8          In Hufnus v. DoNotPay, Inc., 2021 WL 2585488, at *1 (N.D. Cal. June 24, 2021), the

                                   9   plaintiff made similar allegations to the ones in this case, that the calling platform at issue “stores

                                  10   [] numbers in a random and/or sequential way; uses a random and/or sequential generator to pull

                                  11   from the list of numbers to send targeted text messages; and uses a random and/or sequential

                                  12   generator to determine the sequence in which to send messages.” The Hon. Vince Chhabria from
Northern District of California
 United States District Court




                                  13   this District granted a motion to dismiss because the numbers called were provided by a consumer

                                  14   seeking defendant’s services, and “not phone numbers identified in a random or sequential

                                  15   fashion. The platform thus does not qualify as an autodialer under the TCPA.” Id.

                                  16

                                  17
                                       Announcement Text by using the person’s name, date of birth, and a list of the cellular telephone
                                  18   numbers of that person’s friends as a set of instructions used to automatically generate the
                                       Birthday Announcement Texts”); ¶ 71 (“The Birthday Announcement Texts are identical text
                                  19   messages sent to the cellular telephone numbers of the friends of the birthday celebrant.”); ¶ 72
                                       (“This process is known as a text message ‘blast,’ which is sent to a list of cellular telephone
                                  20   numbers stored by Facebook.”); ¶ 73 (“The Birthday Announcement Texts are part of a
                                       specialized blast text message campaign that is based on the current date where the telephone
                                  21   numbers of the recipients are collected in a random or sequential order either at the time that the
                                       Birthday Announcement Texts are sent or at some prior time”); ¶ 75 (“The list of the cellular
                                  22   telephone numbers that any given Birthday Announcement Text is sent to are collected and then
                                       stored by Facebook’s mobile messaging application in a random or sequential order.”); ¶ 77 (“The
                                  23   Facebook mobile messaging application then automatically sends the Birthday Announcement
                                       Text at a prescheduled time on the Facebook user’s birthday in a sequential or random order as
                                  24   determined by the number generator (which operates using an algorithm), that Facebook created
                                       and used to send these messages.”).
                                  25   2
                                         Brickman’s proposed SAC attaches and relies on the declaration of an expert (Randall A.
                                  26   Snyder, Dkt. No. 133-1) who explains why in his view – and as reiterated in the proposed SAC
                                       cited above – Facebook’s birthday text message system plausibly is an ADTS. Facebook objects
                                  27   to my consideration of the Snyder declaration. Oppo. at 19-21. Snyder’s factual assertions
                                       regarding the operation of Facebook’s system – as relevant to this motion – are reiterated as
                                  28   factual allegations in the proposed SAC, the truth of which I assume. However, consideration of
                                       the Snyder Declaration does not lead to a different outcome.
                                                                                         3
                                         Case 3:16-cv-00751-WHO Document 152 Filed 09/15/21 Page 4 of 8




                                   1            In Hufnus, as here, the plaintiff relied heavily on footnote 7 of Duguid to argue that

                                   2   systems using a “generator” (e.g., algorithm) to place and store preexisting phone numbers in a

                                   3   random or sequential order for later calling qualifies as an ATDS. Judge Chhabria rejected that

                                   4   argument because: (i) there was no evidence in his case that the “preproduced list” referenced in

                                   5   the Court’s footnote was in his case “itself created through a random or sequential number

                                   6   generator” but was instead simply a list of customers who had provided their numbers to

                                   7   donotpay; (ii) the donotpay system (and any system that calls numbers provided by consumers

                                   8   seeking services) was wholly unlike the concerns underlying the enactment of the TCPA (random

                                   9   or sequential number generators reduced the capacity of the recipients’ phone systems); and (iii)

                                  10   donotpay’s system was more akin to systems deemed not to qualify as ATDS under Duguid

                                  11   because its system simply “targets phone numbers that were obtained in a non-random way.” Id.

                                  12   at *1.
Northern District of California
 United States District Court




                                  13            The same holds true here, despite Brickman’s emphasis that Facebook’s automated

                                  14   algorithm operates without human intervention and results in blast emails to hundreds of

                                  15   thousands of users. See Reply at 5. Fundamentally, even assuming the truth of Brickman’s

                                  16   allegations regarding the methodology used by Facebook to select, store, and blast-send the

                                  17   birthday text messages, the numbers called were not randomly or sequentially generated; they

                                  18   were pulled from an existing list. Even if pulled and then ordered “randomly or sequentially” by

                                  19   an algorithm and stored for later use, there are no facts plausibly suggesting “stor[ing of] a

                                  20   telephone number using a random or sequential generator or to produc[ing] a telephone number

                                  21   using a random or sequential number generator.” Duguid, 141 S. Ct. at 1167 (emphasis added).

                                  22            Other cases have adopted the same interpretation of Duguid and rejected plaintiff’s

                                  23   proposed expansion of the Duguid’s footnote 7 to achieve a result untethered to the Supreme

                                  24   Court’s actual holding in Duguid and untethered to the purposes underlying the TCPA. Most

                                  25   recently, in Tehrani v. Joie De Vivre Hospitality, LLC, 19-CV-08168-EMC, 2021 WL 3886043,

                                  26   at *3 (N.D. Cal. Aug. 31, 2021), the Hon. Edward M. Chen of this District rejected a similar

                                  27   theory; namely that “the ‘number generator’ need only generate an index number which is then

                                  28   assigned to preexisting phone numbers.” Id. *3 (emphasis in original). Judge Chen rejected that
                                                                                          4
                                         Case 3:16-cv-00751-WHO Document 152 Filed 09/15/21 Page 5 of 8




                                   1   argument because: (i) as a textual matter, the “‘number generator’ (whether random or sequential)

                                   2   specified in § 227(a)(1)(A) implicitly refers back to a ‘telephone number[ ]’ – i.e., the preceding

                                   3   phrase – and not to an index number”; (ii) the Supreme Court in Duguid addressed a split in circuit

                                   4   authority between the circuits that required the number to be called to have been sequentially or

                                   5   randomly generated and the Ninth and Second Circuits (that required the ATDS only to have the

                                   6   capacity to store numbers to be called and to dial such numbers automatically) and in “rejecting

                                   7   the Second and Ninth Circuit holdings, the Supreme Court implicitly rejected” the index theory;

                                   8   and (iii) the index theory “makes little sense when one takes into account the harms that the TCPA

                                   9   was intended to address.” Id. at *4. Following the “clear majority of cases,” including Hufnus,

                                  10   Judge Chen dismissed the case because there was no dispute that plaintiff had provided defendant

                                  11   with his phone number and, therefore, the call was the result of a pre-existing list and a random of

                                  12   sequential number generator could not have been used. See also id. at *5 (addressing footnote 7
Northern District of California
 United States District Court




                                  13   from Duguid and concluding “that the ‘preproduced list’ was not some kind of pre-existing list but

                                  14   rather a list of phone numbers that was generated by a number generator”).

                                  15          In Franco v. Alorica Inc, 2021 WL 3812872 (C.D. Cal. July 27, 2021), plaintiff alleged

                                  16   she received calls to collect a debt. That court too, adopted “the Hufnus approach. When a

                                  17   defendant randomly makes calls from a curated list, it is not randomly or sequentially generating

                                  18   phone numbers. Therefore, under the Supreme Court’s definition of an ATDS announced in

                                  19   Facebook—equipment that ‘uses a random or sequential number generator’—that defendant is not

                                  20   using an ATDS and cannot be liable under § 227 of the TCPA.” Id. at *3. The “SAC fails to

                                  21   allege Defendant randomly or sequentially generated her phone number. Instead, like the plaintiff

                                  22   in Hufnus, Plaintiff had a pre-existing relationship with Defendant: Plaintiff allegedly owed a debt,

                                  23   and Defendant was calling to collect. [] It would be wildly implausible for Defendant to randomly

                                  24   or sequentially generate phone numbers in the hopes of reaching the Plaintiff-debtor. Instead, the

                                  25   much more plausible explanation is that Plaintiff provided her creditor with her phone number as

                                  26   part of taking out the loan, and Defendant used this voluntarily provided number to collect. It is

                                  27   immaterial whether Defendant “randomly” selected Plaintiff's phone number from its list of

                                  28   debtors.” Id. at *3; see also Borden v. eFinancial, LLC, C19-1430JLR, 2021 WL 3602479, at *5
                                                                                         5
                                           Case 3:16-cv-00751-WHO Document 152 Filed 09/15/21 Page 6 of 8




                                   1   (W.D. Wash. Aug. 13, 2021) (agreeing that following Duguid, the ATDS must have the capacity

                                   2   to use and used “a random or sequential number generator to generate the phone numbers in the

                                   3   first instance” and excluding from scope of statute a system that sent “advertisement text messages

                                   4   to consumers who entered their phone numbers into a form on its website” and distinguishing

                                   5   footnote 7 from Duguid as “the preproduced list of phone numbers referenced in footnote 7 was

                                   6   itself created through a random or sequential number generator, thus differentiating it from the

                                   7   stored list of consumer-provided phone numbers used by eFinancial.”); Watts v. Emergency

                                   8   Twenty Four, No. 20-CV-1820, 2021 WL 2529613, at *3 (N.D. Ill. June 21, 2021) (dismissing

                                   9   TCPA claims because the dialing equipment at issue placed calls to specific individuals from an

                                  10   existing list of phone numbers, suggesting the numbers were not randomly or sequentially

                                  11   generated); Barry v. Ally Fin., Inc., 2021 WL 2936636, at *4 (E.D. Mich. July 13, 2021)

                                  12   (dismissing where “[p]laintiff does not dispute that Defendant’s autodialer system did not use a
Northern District of California
 United States District Court




                                  13   random or sequential number generator in connection with its calls to her (or to the purported class

                                  14   members). Rather, these calls were targeted at specific individuals in connection with specific

                                  15   accounts held by Defendant. That ends this case.”).3

                                  16          I recognize that some courts have considered the determination of whether a plaintiff has

                                  17   plausibly shown the use of an ATDS covered by Duguid to be more appropriately resolved on

                                  18   summary judgment than at the pleading stage. But in many of those cases, the plaintiffs alleged

                                  19   that they had never provided defendant with their phone numbers in the first place, making it at

                                  20   least plausible that a prohibited number generator had been used to produce or store the numbers

                                  21   called. See Gross v. GG Homes, Inc., 2021 WL 2863623, at *7 (S.D. Cal. July 8, 2021)

                                  22   (concluding, consistent that the “newly clarified definition of an ATDS is more relevant to a

                                  23
                                       3
                                  24     Following the oral argument on this motion, Facebook asked me to take notice of supplemental
                                       authority. Dkt. Nos. 147, 150 [seeking notice of Franco v. Alorica, Inc., 2021 WL 3812872 (C.D.
                                  25   Cal. July 27, 2021); Tehrani v. Joie de Vivre Hospitality, LLC, 2021 WL 3886043 (N.D. Cal. Aug.
                                       31, 2021)]. Plaintiff likewise filed a motion for leave to file a statement of recent decision, as well
                                  26   as a comment on those recent decisions that “these recent decisions confirm Plaintiff’s position
                                       that the facts regarding these matters differ from case to case.” Dkt. No. 148 [seeking judicial
                                  27   notice of Gross v. GG Homes, Inc., 2021 WL 2863623 (S.D. Cal. July 8, 2021); Miles v.
                                       Medicredit, Inc., 2021 WL 2949565 (E.D. Mo. July 14, 2021)]. The motions for leave to file, Dkt.
                                  28   Nos. 147, 148 are GRANTED. I have considered each of the cases brought to my attention by
                                       both parties.
                                                                                          6
                                         Case 3:16-cv-00751-WHO Document 152 Filed 09/15/21 Page 7 of 8




                                   1   summary judgment motion than at the pleading stage,” but also noting that there was no allegation

                                   2   or evidence that plaintiff had provided her number to defendant); Miles v. Medicredit, Inc., 2021

                                   3   WL 2949565, at *4 (E.D. Mo. July 14, 2021) (the “Court agrees with Plaintiff that the ‘newly

                                   4   clarified definition of an ATDS is more relevant to a summary judgment motion than at the

                                   5   pleading stage’” in a case where the calls were placed to plaintiff’s number in an effort to collect a

                                   6   debt allegedly owed by an unknown third-party); see also Montanez v. Future Vision Brain Bank,

                                   7   LLC, 2021 WL 1697928, at *2 (D. Colo. Apr. 29, 2021) (deferring issue to summary judgment,

                                   8   where defendant contended plaintiff had voluntarily provided her number to defendant, yet none

                                   9   of the messages received were “addressed specifically to Plaintiff.”); Jance v. Homerun Offer

                                  10   LLC, 2021 WL 3270318, at *4 (D. Ariz. July 30, 2021) (allowing TCPA case to proceed past

                                  11   motion to dismiss stage, where “Plaintiff alleges he had no business relationship with Defendants,

                                  12   did not give Defendants his contact information, and did not consent to be contacted by
Northern District of California
 United States District Court




                                  13   Defendants”).

                                  14          I agree with Brickman that each case has to be addressed on its own alleged facts. Here,

                                  15   considering the facts Brickman alleges in his proposed SAC that I take as true, Brickman fails to

                                  16   plausibly allege the use of a prohibited ATDS following Duguid. Therefore, his motion for leave

                                  17   to file the proposed SAC is DENIED as futile.

                                  18                                             CONCLUSION

                                  19          For the foregoing reasons, the motion for leave to file the proposed SAC is denied.

                                  20          The parties shall meet and confer to discuss how this litigation should now proceed – for

                                  21   example, should Facebook formally move for judgment (whether through a summary judgment or

                                  22   some other vehicle) or can the parties stipulate to a judgment based on my interpretation

                                  23   (preserving for Brickman’s right to appeal)? The parties are ordered to report back on their meet-

                                  24   and-confer efforts within a week of the date of this Order.

                                  25          IT IS SO ORDERED.

                                  26   Dated: September 15, 2021

                                  27

                                  28
                                                                                         7
                                       Case 3:16-cv-00751-WHO Document 152 Filed 09/15/21 Page 8 of 8



                                                                                   William H. Orrick
                                   1                                               United States District Judge
                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                          8
